Citation Nr: 0843397	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to non-service-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1959 to January 
1967.  He died on July [redacted], 2003.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 determination of the Department 
of Veterans Affairs Regional Office in Seattle, Washington.


FINDINGS OF FACT

1.  The veteran died in July 2003.  The death certificate 
lists the immediate cause of death as contact perforating 
shotgun wound to the head.  The veteran's death was 
classified as a suicide.  

2.  At the time of his death, the veteran had not been in 
receipt of an award of service connection for any disease or 
disability.

3.  There is no competent evidence of record indicating that 
the cause of the veteran's death had its onset during active 
service or was related to any in-service disease or injury.

4.    The appellant's income exceeds the maximum annual 
pension rate (MAPR) for non-service-connected death pension 
benefits.

5.  At the time of the veteran's death, there was no 
unadjudicated claim for VA benefits.  



CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2008).

2.  The appellant is not eligible for non-service-connected 
VA death pension benefits.  38 U.S.C.A. § 1503, 1521, 1541, 
5107 (West 2002); 38 C.F.R. § 3.3, 3.21, 3.23, 3.260, 3.262, 
3.272, 3.273 (2008).

3.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran suffered from PTSD which caused him 
to commit suicide by a shotgun wound to the head, which 
caused the veteran's death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The veteran's certificate of death indicates that he died in 
July 2003.  The death certificate lists the cause of his 
death as contact perforating shotgun wound to the head.  No 
other conditions were cited as contributing to death, 
providing some very limited evidence against this claim (as 
PTSD was not indicated as contributing to the veteran's 
death).

At the time of his death, the veteran had not been in receipt 
of an award of service connection for any disease or 
disability, providing more limited evidence against this 
claim.  

The post-service medical evidence consists of a number of 
medical records regarding the veteran's treatment for 
depression, chronic obstructive pulmonary disease with 
emphysema, dyspnea, and upper respiratory infections.

The Board finds that the post-service medical records provide 
evidence against this claim, failing to show or indicate a 
connection between the veteran's death and service or a 
service connected disorder. 

The Board has considered the appellant's written testimony, 
submitted in support of the argument that the veteran's cause 
of death should be service connected, notably that the 
veteran suffered from PTSD.  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection".  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Psychiatric disease is not capable of lay diagnosis, and lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellant's statements are outweighed by 
the medical evidence (not indicating evidence associating the 
cause of death with service), and that this evidence shows 
that service connection is not warranted for the veteran's 
cause of death.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The Board acknowledges the state of the veteran's health as 
described by the post-service medical records and submitted 
statements.  However, the appellant's assertions that the 
veteran's behavior was based upon symptoms of PTSD are 
unfounded, particularly because the veteran was never treated 
for or even diagnosed with PTSD.  Additionally, attributing 
the veteran's actions to a psychiatric disability for which 
he was not service connected would require leaps of reasoning 
and judgment that the Board cannot make.  Nothing in the 
medical record indicates that the veteran suffered from PTSD.  
The private medical records indicate treatment for depression 
beginning in 2001, yet there is no mention in the medical 
evidence of the depression stemming from the veteran's time 
in service.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to the 
veteran's psychiatric health.  She has not demonstrated the 
requisite medical knowledge to render an opinion as to so 
complex an issue.  Hence, her opinion in this regard is not 
competent evidence.  

The Board finds that the post-service treatment records 
provide evidence against this claim, failing to show or 
indicate that the veteran's health care providers during the 
veteran's lifetime believed that there was a connection 
between his death and service or a service connected 
disorder. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
service connection for the cause of the veteran's death must 
be denied.  38 U.S.C.A. § 5107(b).

2.  Non-service-connected death pension

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) (2008).  Basic 
entitlement exists if the veteran had qualifying wartime 
service or the veteran at the time of death was receiving or 
entitled to compensation for a service-connected disability 
based on service during a period of war.  Id.

In addition, the surviving spouse must meet specified net 
worth requirements and have an annual income that does not 
exceed the applicable MAPR.  Id.

Importantly for this case, payments of any kind from any 
source shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271(a).

Expenses of the veteran's last illness, burials and just 
debts which are paid during the calendar year following that 
in which the death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  38 C.F.R. § 
3.272(h).

Amounts of unreimbursed medical expenses paid within the 12- 
month annualization period will be excluded from the 
surviving spouse's countable income, provided, in pertinent 
part, that (i) they were paid by a surviving spouse for 
medical expenses of the spouse; (ii) they were incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) they were in excess of 
five percent of the applicable MAPR for the spouse as in 
effect during the 12-month annualization period in which the 
medical expenses were paid.  38 C.F.R. § 3.272(g)(2).

The pension rate paid is computed by subtracting the 
claimant's countable income from the MAPR.  38 C.F.R. § 
3.273.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B 
of VA Manual M21-1 (M21- 1) and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21.

The MAPR as of December 1, 2003 for a surviving spouse with 
no dependents was $6,634.  See 38 C.F.R. § 3.23(a)(5); VA 
Adjudication Procedures Manual M21-1, Part I, Appendix B.  
Unreimbursed medical expenses exceeding $340 are deductible 
from countable income.

The applicable MAPR as of December 1, 2004 was $6,814.  Id.  
The applicable MAPR as of December 1, 2005 was $7,094.  Id.  
The applicable MAPR as of December 1, 2006 was $7,329.  Id.   

With respect to income, the appellant reported receiving 
$1076 per month in wages and a one time Social Security 
retroactive amount of $255.  The appellant's income for 2003 
was therefore $13,167.00, which far exceeds the MAPR for that 
year of $6,634. 

The appellant has not submitted any more recent version of VA 
Form 21-0518-1, therefore her income is assumed to remain 
$1076 per month in wages, placing her income for each year 
since 2003 at $12, 912.  The appellant's income therefore 
exceeds the MAPR in effect each year since the veteran's 
death.

The Board does not in any way suggest that the appellant is 
earning a "large" amount of income, simply that it fails to 
meet the standard at which the Board may grant a widow a VA 
pension.

On this record, the Board is unable to find any formulation 
of the appellant's countable annual income which could 
provide her any death pension benefits.

The Board is sympathetic to the appellant's claim and her 
particular circumstances.  The Board also understands the 
high requirements the appellant must meet in order to obtain 
a VA pension.  Nonetheless, VA is bound by the applicable law 
and regulations as written.  38 U.S.C.A. § 7104(c).  In this 
case, the law passed by Congress specifically prohibits the 
payment of VA death pension benefits to surviving spouses 
whose income exceeds certain levels.  The evidence of record 
shows that the appellant's income from the time of the 
veteran's death through the present exceeds the statutory 
limits for entitlement to death pension benefits.  The 
appeal, therefore, is denied.

3.  Accrued benefits

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

Although the appellant's claim for accrued benefits is 
separate from any claim that the veteran filed prior to his 
death, an accrued benefits claim is "derivative of" that 
claim.  By statute the appellant takes the veteran's claim as 
it stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).  For a claimant to prevail 
in an accrued benefits claim, the record must show the 
following: (1) The appellant has standing to file a claim for 
accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000); (2) the service person had a claim pending at the 
time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service 
person would have prevailed on his claim if he had not died 
(Id.); and (4) the claim for accrued benefits was filed 
within one year of the service person's death (See 38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In this case, at the time of the veteran's death in July 
2003, service connection was not in effect for any 
disabilities, and the service person did not have any 
unadjudicated VA claim pending at the time of his death.  
Therefore, the appellant is not eligible for payment of 
accrued benefits.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in October 2003 and April 2007 that fully 
addressed all three notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.  Although the second notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of a supplemental 
statement of the case issued in June 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the low threshold set by McLendon was not met, 
as there was no indication by the medical evidence that the 
veteran's death was possibly connected to service, therefore 
no VA medical opinion was required.  The medical record, as a 
whole, provides evidence against such a finding. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private medical 
records from Snohomish Family Medical Center.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.

Non-service-connected death pension benefits are denied.

Accrued benefits are denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


